Appeal from an award of disability compensation made by the State Industrial Board under the Workmen’s Compensation Law. Appellants claim that error was committed in the reception of a written statement of the attending physician then serving in the Army and not available as a witness, although he had been previously sworn. The evidence sustains the award without this statement and the error, if any, was harmless. Furthermore, the carrier asked that this physician’s C-4 medical report be obtained and filed. Award affirmed, with costs to the State Industrial Board. Hill, P. J., Bliss, Heffernan and Sehenck, JJ., concur.